Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/1/2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chong (US 2002/0087751).
Double Patenting
The Applicant/Assignee currently have a plurality of co-pending applications and issued patents that claim similar subject matter as the current instant application.  They are as follows:
16/690,467
16/530,134
16/398,624 (patent 11,157,184)
16/389,383 (patent 11,151,063)
16/389,587 
16/389,780 (patent 10,740,259)
16/389,759 (patent 10,698,844)
16/389,563 (patent 10,698,613)
As EMC/Dell routinely request non-publication of their applications, the list above may be incomplete.  The applicant, each attorney and/or agent, and any others substantially involved in the prosecution of this application are reminded of their duty to disclose any information that is material to patentability as required by 37 CFR 1.56.  Failure to properly disclose through fraud, bad faith, or intentional misconduct can result in disciplinary action for registered agents/attorneys from the Office of Enrollments and Discipline (OED) and loss of patent rights for the applicant/assignee.  The Examiner is not alleging any misconduct has occurred and encourages the applicant to properly submit any/all patents and applications (published or not) via a properly filed Information Disclosure Statement (IDS) in accordance with 37 CFR 1.97 and 1.98, such that all double patenting issues can properly be resolved prior to issuance.  
As the claims currently under consideration do not have any identified allowable subject matter, the examiner is deferring an in-depth double patenting analysis and rejections between the claims of the applications/patents listed above and the current claims of this application, as at this point an obvious double patenting rejections can be made in view of the prior art used in the rejections detailed below for the entire list of applications/patents above.  
Once allowable subject matter has been identified and no other rejections/objections on the claims exist, the examiner will perform an in-depth analysis and initiate an interview with the applicant to request a terminal disclaimer(s) to be filed if any double patenting issues persist between this application and the applications/patents listed above.  In the event that the applicant and examiner can’t reach an agreement during the interview per the need to file a terminal disclaimer(s) or that an interview can’t be timely held, a non-final office action will be issued in lieu of a notice of allowance detailing the double patenting rejections such that the applicant can be allowed to present detailed written arguments traversing the double patenting rejections and have them fully considered by the office before a final office action is issued.    

Examiner’s Note
The duty of disclosure under 37 CFR 1.56 as discussed above extends to EACH individual application, and therefore the prior art cited by the Examiner in this office action (to include the prior art made of record and not relied upon) should be thoroughly reviewed and submitted on properly filed Information Disclosure Statements for those applications in the event that they are determined to be material to patentability of those applications.  If the prior art cited in this office action is determined to be material to patentability of the applications that have already issued as patents, the applicant/assignee is directed to section 1400 of the MPEP for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-12, and 15-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin (US 2018/0341429) herein referred to as Bol in view of Chong (US 2002/0087751)
In regards to claims 1, 8, and 15, taking claim 8 as exemplary Bol teaches
a data storage network including a data storage system and one or more host systems on which a plurality of applications execute, the data storage system including a memory, a system comprising: (fig. 1B, hosts 110-1 to 110-A, communicates with data storage Non-volatile memory systems (NVMS) 160-1 to 160-s via network 101, where each NVMS includes SSDs 120-1 to 120-m (memory) 
a data storage system including memory; (fig. 1B. NVMS 160 and SSD 120)
executable logic that implements a method including: (¶42 processors execute instructions (logic/programs)
allocating a first portion of the memory for use as host memory by a first host system having applications executing thereon; (fig. 5A and 5B, a buffer is allocated on the data storage device (step 506 or 526)
sending a communication to the first host system informing the first host system that the first portion is available for use by the first host system a host memory;   (¶80 and ¶83 teaches 
executing a memory instruction on the first portion for a first data, the memory instruction originating from the host system. (¶80 and ¶83 teaches that after allocation the host can initiate the RDMA (memory instruction originating from the host).
Bol may not explicitly teach
wherein the data storage system includes an internal switching fabric that is internal within the data storage system and that is used for internal communications between components of the data storage system, wherein the components of the data storage system include the memory that is connected to the internal switching fabric, and wherein the first host system includes a storage system interface that is physically directly connected over a direct connection to the internal switching fabric of the data storage system, wherein the first host system uses the direct connection to the internal switching fabric to access the first portion of the memory of the data storage system.
However, Chong teaches fig. 6, and 7 and ¶126-134 teaches that a host can be directly connected to a switch (i.e. switching fabric) and that the host can be configured to send/receive commands (i.e. read/write, data and status) directly to/from the storage devices.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the teachings of Chong to modify the system of Bol such that after a host has been assigned/allocated a space on the data storage device, the host can be configured to directly communicate with the storage device to read/write data and send/receive status information regarding the assigned/allocated space independent of the controller.  The motivation for such a modification is that this reduces latency and can allow independent scalability of storage system IOPS and data transfer rates (¶133, Chong).
In regards to claims 2, 9, and 16 Bol further teaches
the memory receiving a remote direct memory access request from the host system, the direct memory access request including the memory instruction for the first data.  (¶80 and ¶83 teaches that after allocation the host can initiate the RDMA, which is in response to the host request to write or read target data (see fig. 5A and 5B steps 502 and 522)
In regards to claims 3, 10, and 17 Chong further teaches
wherein the host system includes a storage system interface directly connected to the switching fabric independent of any director, and wherein the method further includes sending the memory instruction directly from the storage system interface over the direct connection to the internal switching fabric independent of a director and/or IO protocol. (fig. 6, and 7 and ¶126-134 teaches that a host can be directly connected to a switch (i.e. switching fabric) and that the host can be configured to send/receive commands (i.e. read/write, data and status) directly to/from the storage devices.).  
In regards to claims 4, 11, and 18 Bol further teaches
mirroring the first data portion on the data storage system. (¶64 teaches that the system can be setup for any predefined RAID level, of which RAID1, RAID01 and RAID10 mirror data between disk drives)
In regards to claims 5, 12, and 19 Bol further teaches
allocating a second portion of the first memory for use as host memory by a second of the one or more host systems. (¶24 teaches that the aspects of the RDMA transfers can happen concurrently between a respective host and respective data storage device.)
In regards to claim 20 and 21 Chong further teaches
wherein the components of the data storage system include one or more directors, and wherein the first host system using the direct connection to the internal switching fabric to access the first portion of the memory of the data storage system bypasses other internal components, including the one or more directors, of the data storage system when accessing the first portion of the memory of the data storage system. wherein the storage system interface of the first host system is configured to directly communicate with the memory of the data storage system without using the directors or other compute resources of the data storage system. (fig. 6, and 7 and ¶126-134 teaches a control module 64 (i.e. director) is part of the system, and a host can be directly connected to a switch (i.e. switching fabric) and that the host can be configured to send/receive commands (i.e. read/write, data and status) directly to/from the storage devices bypassing the control module 64 (director).).  

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin (US 2018/0341429) herein referred to as Bol in view of Chong (US 2002/0087751) and further in view of Devriendt (US 2021/0149579)
In regards to claims 6 and 13 Bol further teaches
wherein the method further includes storing second data in the second portion of memory (¶24 teaches that the aspects of the RDMA transfers can happen concurrently between a respective host and respective data storage device.)
However, Bol and Chong may not explicitly teach
wherein execution of a first application is distributed across a plurality of host systems, including the first host system and the second host system, wherein the first data portion is data resulting from execution of the first application, and wherein the second data results from execution of the first application on the second host system.



Devriendt teaches in ¶27 and 32 and fig. 1 teaches that clients (i.e. hosts) can execute
software/programs each of which have access to the distributive storage system to write/read/modify data.  In addition each of these clients/hosts would run a (distributive) file system application responsible for accessing the storage.
	Therefore, it would have been obvious prior to the effective filing date of the claimed invention to have executed a distributive file system application on the hosts of the system of Bol and Chong such that they would be able to effectively store results (data) from the execution . 

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolkhovitin (US 2018/0341429) herein referred to as Bol in view of Chong (US 2002/0087751) and further in view of Venkataramani (US 2020/0042475) herein referred to as Ven.
In regards to claims 7, 14, and 20 Bol  and Chong may not explicitly teach
dynamically modifying an amount of the memory allocated for use as host memory by the first host.
Ven teaches in at least ¶6-7 that the size/number of remote direct memory access (RDMA) buffers can dynamically apportioned (size and/or number of buffers).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have been able to modify the system of Bol and Chong such that the amount of memory allocated to a host could be dynamically adjusted.  The motivation for making such a modification is that dynamically adjusted buffers allows for improved use of memory assets in a distributive computing environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oe (US 2005/0038850) discloses creating a direct connection to/from a client (host) and a storage device and/or cache.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON W BLUST/Primary Examiner, Art Unit 2137